DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2022 was considered by the examiner.
Allowable Subject Matter
Claims 1, 4-11, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Prior Art of Record does not teach nor suggest the claimed combination of A method for managing stripes in a storage system, the storage system comprising a plurality of storage devices, and the method comprising: for each storage device in the plurality of storage devices, determining a device correlation of the storage device according to a request for creating a stripe in the storage system, at least in part by determining a correlation between the storage device and each other storage device in the plurality of storage devices equal to a number of stripes which involve both the storage device and the other storage device, wherein the device correlation of each storage device in the plurality of storage devices comprises a sum of the correlations determined between that storage device and the other storage devices in the plurality of storage devices; selecting one storage device from the plurality of storage devices based on the determined device correlations; and adding one extent in the selected storage device to the stripe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/Primary Examiner, Art Unit 2133